This case presents the same question which was decided in favor of the appellant and adversely to the appellee in the case of Ensley Mortgage  Loan Co. v. Chadwick, 223 Ala. 468,136 So. 821. That case was carefully considered, and we have no disposition to recede from the result there announced. It follows that the trial court erred in sustaining *Page 705 
respondent's demurrer and in dismissing the bill of complaint; and the decree of the circuit court is reversed and one is here rendered overruling the demurrer and reinstating the bill of complaint; and the cause is remanded.
Reversed, rendered, and remanded.
THOMAS, BROWN, and KNIGHT, JJ., concur.